DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered. Claims 1-20 are pending. Claims 15-20 remain withdrawn.

Amended claims 1-8 are directed to an invention that is independent or distinct from the invention previously examined (under 37 CFR 1.145) for the following reasons: 
The invention previously examined (Invention I, previous Claim 1 or 9) and the invention of amended Claim 1 (Invention II) are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention I does not require the Invention II does not require the limitation(s) of “the first channel disposed within a first sidewall of a nozzle”, “a second channel …disposed within a second sidewall of the nozzle” as found in invention I. 
Since applicant has received an action on the merits for the previously presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. The Office does not permit a shift to another invention, see 37 CFR 1.145, MPEP 819, 821.23. 
  Accordingly, claims 1-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b), 1.145 and MPEP § 821.03. It is suggested that the omitted features of the previous claimed invention are included in the amended claims, before further limiting their scope.


Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. 
Applicant argues that the combination does not teach “emitting an ultraviolet laser beam toward skin from a nozzle of a laser device to expose the skin’s dermis with the laser beam”. Marchitto does teach the use of UV lasers and, inter alia, “transdermal” delivery of agents, perforation “through the epidermis” to do so, delivery of the agents “into the body”, and administration of insulin (e.g. par. 12, 14-15, 74, 78, 84), thus it . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 9, it is not clear whether the “a nozzle” of page 4, line 2, is the same or different than the preceding “a nozzle of the laser device” of line 2 of the claim. Furthermore, it is not clear which of the nozzles, “the nozzle” of the last line of the claim refers back to. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020133147 by Marchitto, in view of US 20100082019 by Neev, US 5980512 to Silberg, and US 2013/0023966 by Depfenhart.

	Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. 

Regarding Claims 9, Marchitto teaches a method for laser assisted delivery of agents (e.g. par. 74), comprising: 

emitting an ultraviolet laser beam toward skin from a nozzle of a laser device to form an opening in epidermis to expose dermis (e.g. par. 166: deep UV laser, and 
selectively controlling a valve connected to a first channel disposed within the nozzle and administering a first substance, through the first channel, for the intended purpose of penetrating the dermis to a predetermined depth (e.g. Fig. 18, par. 74, 77, 131, 196: delivering a drug from a pressurized container which would require a valve, meeting the step of administering a first substance, which should inherently meet the intended results of “to penetrate” as it meets the claimed steps, unless the claim is incomplete; Furthermore, Marchitto teaches in e.g. par. 12, 14, 74, 77, 84, perforation through epidermis that would allow diffusion of the applied molecules into the dermis for transdermal application of molecules; par. 136: administration of insulin which must be delivered through the blood stream, thus must penetrate dermis; other sections that 
Marchitto does not explicitly disclose administering a second substance, through a second channel unconnected with the valve and disposed within a second sidewall of the nozzle, for the intended purpose of removing debris.
However, Neev teaches independently administering, from different reservoirs, multiple substances as well as compressed gasses/air to skin, through multiple independent unconnected channels that lead to a nozzle, in conjunction with laser microporation of skin (e.g. Fig. 10, par. 13, 79, 88-89). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to administer multiple substances (e.g. medication, lotion, vitamins, protective agents, air/gasses), in a method according to the teachings of Marchitto, as taught by Neev, as they would be beneficial to skin and would enhance the creation of the pores, as suggested by Neev (e.g. par. 88-89), and the independence of the administration of each substance would allow for different flow rates and timing to optimize the treatment as needed. The performance of this step would meet the intended result of the claimed step of administering a second substance and would thus also meet the intended result of debris removal.  
Marchitto does not explicitly disclose that the channels are within sidewalls of the nozzle. 
However, it is well known in the art to include multiple channels within the sidewalls of a nozzle of a laser treatment apparatus, in order to administer substances through the channels, and one such example is offered by Silberg (e.g. Fig. 5A-5B: 
Marchitto does not explicitly disclose confirming the first substance at the predetermined depth with imaging technology. However, Depfenhart teaches optical OCT means to monitor and control the penetration depth of agents through tissue (e.g. par. 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt optical means to track the delivery depth of an agent, as taught by Depfenhart: a) in order to monitor any obstructions to flow, b) in order to minimize over-, or under-perforation of the skin, treatment time and energy consumption by allowing for automated feedback control, and c) in order to minimize the amount of pharmaceutical wasted and/or used.

Regarding Claim 10, Marchitto as modified in claim 9, further teaches wherein the first substance includes a therapeutic substance (par. 136).
Regarding Claim 11, Marchitto as modified in claim 9, further teaches wherein the first substance is encapsulated in a biodegradable sheath (e.g. par. 147: hydrogel).
Regarding Claim 12, Marchitto as modified in claim 9, further teaches wherein applying the first substance further comprises spraying the first substance from a same 
Regarding Claim 13, Marchitto as modified in claim 9, further teaches wherein the laser beam includes a plurality of wavelengths having at least one visible wavelength to provide a visual focus indication to ensure that the laser beam irradiates tissue at predetermined locations (e.g. par. 144, 153).
Regarding Claim 14, Marchitto as modified in Claim 9, further teaches verifying the application of the first substance to the predetermined depth with a non-invasive optical imaging technology (as discussed in Claim 9 in view of Depfenhart: OCT monitoring of molecules).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10456197 in view of Neev and Silberg. Although the claims at issue are not identical,  claim 1 of the patent lacking the second channel unconnected to the valve they are not patentably distinct from each other for .
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10413359. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent clearly anticipates Claims 1 and 9 of the instant application.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16529065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application clearly anticipates Claims 1 and 9 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANOLIS PAHAKIS/Examiner, Art Unit 3792